Judgment and orders affirmed, with costs. All concur. (In consolidated automobile negligence actions, appeals from a judgment of Monroe Trial Term for plaintiffs in the first action and for defendant in the second action. The orders appealed from were on the Judge’s minutes in the first action (1) denying defendant’s motion for a new trial and (2) denying separation of the verdict in favor of Leonard Cooley under section 495 of the Civil Practice Act and (3) a written order in the second action denying plaintiff’s motion for a new trial.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Williams, JJ.